Citation Nr: 0804281	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945.  He died in February 2003.  The appellant is his 
stepson.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2005 the Board remanded this case for consideration 
of two opinions issued by VA's Office of General Counsel.  
See VAOPGCPREC 6-93, Fed. Reg. 4752 (1994) and VAOPGCPREC 12-
94, 59 Fed. Reg. 54673 (1994).  The RO issued a supplemental 
statement of the case (SSOC) in June 2006 continuing to deny 
the claim and returned the case to the Board for further 
appellate review.

FINDINGS OF FACT

1.  In a January 1994 rating decision, the veteran was 
awarded nonservice-connected pension benefits.  He also was 
awarded special monthly pension by reason of being housebound 
in August 1995 and special monthly pension based on the need 
for aid and attendance in February 2001.

2.  The veteran died on February [redacted], 2003; the appellant, his 
stepson, filed a claim for accrued benefits shortly 
thereafter - in May 2003.

3.  The evidence of record at the time of the veteran's death 
sufficiently reflects predictable, recurring unreimbursed 
medical expenses (UMEs) from which medical expenses for the 
year prior to his death - 2002, can be used to reduce 
countable annual income for purposes of readjudicating his 
2002 death pension benefits, for accrued benefits purposes.


CONCLUSION OF LAW

The criteria are met for deduction of UMEs during the 
veteran's terminal year for purposes of establishing 
entitlement to a higher death pension benefit for 
accrued benefits purposes.  38 U.S.C.A. §§ 1503(a)(8), 5121 
(West 2002); 38 C.F.R. §§ 3.271, 3.272, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  VA has issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in this case, 
this law does not preclude the Board from adjudicating the 
issue involving the appellant's claim of entitlement to 
accrued benefits as the Board is taking action favorable to 
the appellant by granting this claim.  As such, this decision 
poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
II).

The appellant-stepson asserts that, for the several years 
prior to his death, the veteran had submitted his medical 
expenses for the previous year in January and received his 
reimbursements in February.  The appellant-stepson further 
contends that the veteran submitted his medical expense 
report for the time at issue on January 21, 2003; thus, there 
should be some accrued benefits.  He says VA had always 
increased the veteran's pension benefits by reducing his 
countable family income based on payment for these UMEs in 
the past, and that VA should do so again in this final 
instance because there was an established pattern of timely 
submitting these expenses and having them reimbursed.  The 
appellant-stepson believes that any reasonable person could 
only conclude this, given this consistency in the filings, 
also indicating that he is seeking only reimbursement for the 
burial expenses incurred.

Applicable law and regulations provide that upon the death of 
a veteran or beneficiary, periodic monetary benefits to which 
that individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of his/her death (accrued benefits) and due and unpaid 
for the period not to exceed two years, shall, upon the death 
of such individual be paid to the living person first listed 
as follows:

(1)  Upon the death of a veteran to the living person first 
listed as follows:  (i) His or her spouse; (ii) His or her 
children (in equal shares); (iii) His or her dependent 
parents (in equal shares) or to the surviving parent.

(2)  Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3)  Upon the death of a child, benefits to which the child 
was entitled will be paid to the surviving children of the 
veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.

(4)  In all other cases, only so much of an accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial.  (See 3.1002.)

38 C.F.R. § 3.1000(a); see also 38 U.S.C.A. § 5121(a).



Under 38 U.S.C.A. § 1503(a)(8) annual income for pension 
purposes includes payments of any kind and from any source 
except the amount equivalent to payments for UMEs to the 
extent that they exceed five percent of the maximum annual 
rate of pension.  See 38 C.F.R. § 3.272(g).  If a VA pension 
recipient submits a pension eligibility verification report 
(EVR) or report of medical expenses each year within an 
annual reporting period established by VA, certain UMEs may 
be excluded from the annual income reported by the recipient 
and used by VA to adjust the amount of pension warranted.  
Consequently, a submission of an EVR or report of medical 
expenses by the veteran might result in a retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C.A. 
§§ 1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1).

Precedent opinions of VA's General Counsel (GC) interpreting 
the decision of the Court in Conary v. Derwinski, 3 Vet. 
App. 109 (1992) (per curiam), have held, in essence, that 
while information in an EVR submitted after a veteran's death 
may not be considered "evidence in the file at the time of 
death" for accrued benefits purposes, if the veteran had in 
the past supplied evidence of UMEs which, due to the ongoing 
nature of his health condition, could be expected to recur in 
succeeding years (in amounts capable of estimation with a 
reasonable degree of accuracy), such information could be the 
basis for a determination that evidence in the file permitted 
prospective estimation of medical expenses.  See VAOPGPREC 
12-94 (May 2, 1994).  While information submitted after the 
veteran's death may not be used to establish eligibility, the 
GC found that it may be used to verify the accuracy of a 
projection or prediction based on evidence in the file at the 
time of death, that is, an award of accrued benefits under 38 
U.S.C. § 5121(a) may be based on logical inferences from 
information in the file at the date of the beneficiary's 
death.  See VAOPGCPREC 6-93 (Aug. 9, 1993).  This was 
codified at 38 C.F.R. § 3.1000(d)(4) and made effective 
November 27, 2002.  See 67 Fed. Reg. 65,707 (Oct. 28, 2002).  
The amended regulation also included a requirement that a 
claimant be notified of the type of information required to 
complete an application for accrued benefits; that VA would 
take no further action on the claim unless VA receives the 
required information; and that, if VA does not receive the 
required information within one year of the date of the 
original VA notification of information required, no benefits 
would be awarded on the basis of such application.  38 C.F.R. 
§ 3.1000(c).

In December 2003, Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  Similarly, Congress amended 38 U.S.C.A. 
§ 1503(a) to add the lump-sum proceeds of a veteran's life 
insurance policy to the list of payments that do not count as 
income for purposes of determining eligibility for improved 
death pension.  These changes apply only to deaths occurring 
on or after their respective dates of enactment, December 16, 
2003 and December 10, 2004.  Because both the veteran and his 
spouse died before the date of enactment (the veteran's 
spouse predeceased him in August 1998 and, as mentioned, 
the veteran died in February 2003), this change does not 
apply in this case and is noted only for information 
purposes.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651 (2003) (codified at 38 U.S.C. 
§ 5121(a); see also Veterans Benefits Improvement Act of 
2004, Pub. L. No. 108- 454, § 303, 118 Stat 3598 (codified at 
38 U.S.C.A. § 1503(a)(11).

Here is the relevant procedural history.  In January 1994, 
the RO awarded nonservice-connected pension benefits to the 
veteran.  The claims file shows he submitted lists of UMEs 
(i.e., Medical Expense Reports (VA Forms 21-8416)) annually 
between 1994 and 2001, and the RO subsequently amended his 
pension award retroactively in order to compensate him for 
those expenses.  The appellant is neither the spouse nor the 
dependent child of the deceased veteran and, therefore, has 
standing in this case based on the fact that he bore the 
veteran's burial expenses.  Consequently, he is entitled to 
receive only so much of any accrued benefits available as is 
necessary to reimburse him for these expenses.  
38 C.F.R. § 3.1000(a)(4).

The appellant argues that the veteran filed a claim for 
medical expenses in January 2003, just like he had during the 
several years prior.  The claims file reflects that the 
January 2003 medical expense report (MER), showing UMEs that 
he had incurred in 2002, was initially received in May 2003 
in connection with the appellant-stepson's claim - so after 
the veteran's death in February 2003.  But the record also 
reflects that a similar list of UMEs had been submitted for 
1999, 2000, and 2001 during the veteran's lifetime, and that 
the RO had subsequently amended his pension award for 1999, 
2000, and 2001 retroactively in 2000, 2001, and 2002 in order 
to compensate him for those expenses.  So had he been alive, 
the list of medical expenses received in May 2003 could 
potentially have resulted in a similar retroactive adjustment 
in order to compensate him for those expenses.  In July 2003, 
the RO denied the appellant-stepson's claim for accrued 
benefits on the basis that there was no accrued amount 
payable.  

In September 2003, the RO provided the appellant an 
opportunity to establish the amount of UMEs incurred and paid 
by the veteran in 2002, as well as the amount of last medical 
and burial expenses that the appellant incurred on the 
veteran's behalf.  There is an important distinction between 
those expenses incurred directly by the veteran and those 
that the appellant incurred on the veteran's behalf, as those 
incurred directly by the veteran will be considered solely 
for the purpose of determining his countable income for 2002 
and whether there are any accrued benefits.  

In response to this request for additional evidence, the 
appellant-stepson submitted numerous pages of copies of 
cancelled checks and receipts confirming the veteran had 
incurred and paid medical expenses listed on his MERs and 
that the appellant-stepson had paid the veteran's funeral 
expenses.  



Because the Board believed the veteran's earlier MERs might 
establish recurring, predictable, and reasonably estimable 
medical expenses, which might have provided a sufficient 
evidentiary basis for a prospective computation of medical 
expenses in the final calendar year of his life, the Board 
found that such evidence might be considered "evidence in 
the file at date of death" for purposes of determining 
entitlement to accrued benefits.  VAOPGPREC 6-93; 
VAOPGCPREC 12-94.  And for this reason, the Board concluded 
that VA was not precluded from considering other evidence, 
such as the veteran's January 2003 list of medical expenses 
submitted by the appellant-stepson and any clarifying income 
information, for the limited purpose of verifying the precise 
amount of countable income received by and medical expenses 
incurred and paid by the veteran in 2002.  So, as mentioned, 
the Board remanded this case in April 2005 so the RO could 
consider these GC opinions.  

Given the history of this case, the determinative issue is 
whether logical inferences may be made based on information 
in the file at the time of the veteran's death, that is, 
whether medical expenses paid in 2002 and claimed by him in a 
January 2003 MER received subsequent to his death (in May 
2003), were reasonably capable of estimation at the time of 
his death (in February 2003) so as to be used to reduce 
countable annual income for purposes of readjudicating his 
2002 pension benefit, for accrued benefits purposes.

It is clear from the record that, in February 2000, January 
2001, and January 2002, the veteran submitted MERs, wherein 
he reported having incurred UMEs totaling $6,672 for calendar 
year 1999, $2,131 for the 2000 calendar year, and $4,570 for 
calendar year 2001.  So considering those documented filings, 
and the other evidence mentioned, the Board finds that 
although there is no record of VA having received his January 
2003 MER prior to his death in February 2003, the record also 
reflects that a list of UMEs similar to the January 2003 MER 
had been submitted by him for 1999, 2000, and 2001, and that 
the RO had subsequently amended his death pension award for 
those calendar years retroactively in order to compensate him 
for claimed and anticipated expenses.  The logical inference 
then is that, had he been alive, it could potentially have 
resulted in a similar retroactive adjustment to compensate 
him for his additional 2002 expenses, for accrued benefits 
purposes.

The UMEs for 1999, 2000, and 2001 vary from a high of $6,672 
in 1999 to $2,131 in 2000, and these variations are the 
result of medical expenses due to periods of hospitalization.  
Significantly, though, these MERs show reasonable consistency 
in the costs of medicine and recurring treatment by the same 
healthcare providers.  Accordingly, the Board finds that 
these MERs include consistently recurring and static 
treatment so as to provide a sufficiently reasonable degree 
of accuracy to predict or project medical expenses for 
accrued benefits purposes.  See VAOPGCPREC 12-94 at p. 4.  
Therefore, the Board finds that the evidence supports the 
appellant-stepson's accrued benefits claim, especially 
resolving all reasonable doubt in his favor.  38 C.F.R. 
§§ 3.102, 4.3.


ORDER

The claim for accrued benefits is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


